—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Hospitals of the County of Westchester, dated December 28, 1995, which adopted the recommendation of a Hearing Officer, made after a hearing, that the petitioner was guilty of incompetence and that she should be dismissed from service as a hospital clerk with the Westchester County Medical Center.
*293Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Substantial evidence in the record supports the determination of the respondent Commissioner that the petitioner was guilty of incompetence within the meaning of Civil Service Law § 75 and should be dismissed from service as a hospital clerk with the Westchester County Medical Center (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Graham v Sands, 87 AD2d 912).
We have considered the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.